PER CURIAM.
The Court recognizes that the 1974 session of the Legislature has passed a comprehensive Florida Probate Code which for ready understanding and continuity included many provisions pertaining solely to procedure, a function reserved exclusively in the Florida Supreme Court under Article V, § 2(a), Florida Constitution, under its rule making power.
It is appreciated, however, that for a time, until complete new Probate and Guardianship Rules (now under review in committee) are promulgated by appropriate consideration of the rules committees of The Florida Bar and this Court, uniformity will best be provided by a transition rule allowing the temporary use of the procedural aspects included in the Probate Code, for an interim period of time effectively July 1, 1975, when said Probate Code shall become effective, and the date when a complete set of probate rules of procedure is adopted, to include the procedural aspects of said new Florida Probate Code.
We accordingly adopt the following as Transition Rule 19, effective July 1, 1975, to terminate upon adoption by this Court of new Probate and Guardianship Rules.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, McCAIN and DEKLE, JJ., concur.
TRANSITION RULE 19. FLORIDA PROBATE CODE.
All of those matters contained in the 1974 Florida Probate Code pertaining to practice and procedure are hereby adopted as if they were rules promulgated by this Court and shall be controlling in all such matters, together with the present Rules of Probate and Guardianship Procedure; and where conflict exists between said two, the provisions of the Florida Probate Code shall control.
This Rule shall become effective July 1, 1975, and shall automatically terminate upon adoption by this Court of new Probate and Guardianship Rules.